UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7456


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAOUL LAFOND, a/k/a Chris Lafond, a/k/a Jim, a/k/a Jamaican
Jim, a/k/a Derrick Burch, a/k/a Fletcher Busbee, a/k/a
Ronald Elie, a/k/a Ronald Ely,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (6:96-cr-00212-WO-1)


Submitted:   January 28, 2016             Decided:   February 19, 2016


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raoul Lafond, Appellant Pro Se. Robert Michael Hamilton, Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Raoul    Lafond    appeals      the    district   court’s    order    denying

relief on his motion for reduction of sentence, 18 U.S.C. § 3582

(2012).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Lafond, No. 6:96-cr-00212-WO-1

(M.D.N.C.    Sept.     2,   2015).         We   dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                           2